Title: [Diary entry: 16 October 1770]
From: Washington, George
To: 

Tuesday 16. At Captn. Crawfords till the Evening, when I went to Mr. John Stephenson (on my way to Pittsburg) & lodgd. This day was visited by one Mr. Ennis who had traveld down the little Kanhawa (almost) from the head to the Mouth, on which he says the Lands are broken, the bottoms neither very wide nor rich, but covd. with Beach. At the Mouth the Lands are good, & continue so up the River; & about Weeling, & Fishing Ck., is according to his Acct. a body of fine Land. I also saw a Son of Captn. John Hardens who said he had been from the Mouth of little Kanhawa to the big, but his description of the Lands seemed

   to be so vague and indeterminate, that it was  much doubted whether he ever was there or not. He says however that at the Mouth of the Big Kanhawa there may be abt. 20 or 25,000 acres of Land had in a Body that is good—that you are not above five or 6 Miles to the Hills, & that the Falls of the Kanhawa are not above 10 Miles up it.